study the electronic recording of police-citizen Level 1 and 2 encounters and the use of body-

worn cameras for Level 1 encounters, under the four-level framework established in People v.

De Bour, 40 N.Y.2d 210 (1976). ECF No. 736. The Floyd Plaintiffs now move for

reconsideration of that order pursuant to Local Civil Rule 6.3. ECF No. 740. For the reasons

stated below, the motion is DENIED.

                                         BACKGROUND

       In an opinion and order issued on August 12, 2013, the Court held that the New York

City Police Department’s (the “NYPD”) stop-and-frisk practices violated Plaintiffs’ Fourth and

Fourteenth Amendment rights. See Floyd v. City of New York, 959 F. Supp. 2d 540, 661

(S.D.N.Y. 2013). In a separate opinion issued the same day, the Court directed the NYPD to

institute certain reforms to remedy its unconstitutional practices and appointed an independent

monitor (the “Monitor”) to oversee those reforms. See Floyd v. City of New York, 959 F. Supp.

2d 668, 676–78 (S.D.N.Y. 2013). The Court also directed the parties to participate in a

community-input process (the “Joint Remedial Process”) under the guidance of a facilitator (the

“Facilitator”) to develop additional reforms. Id. at 686–88.

       On May 15, 2018, the Facilitator issued his Final Report and Recommendations. Final

Report, ECF No. 597. The Final Report is a 304-page document detailing the recent history of

police-community relations in New York City, explaining the different stages of the Joint

Remedial Process, and propounding fourteen recommendations for reform. Id. at 10–11.

Among the reforms, the Facilitator recommends that the NYPD document all police-initiated

encounters. Id. at 230–36. In other words, the Facilitator recommends requiring the NYPD to

document encounters at the first and second levels of the four-level De Bour framework, not only

at the third and fourth levels as is currently required. Id. The Facilitator explains that


                                                  2
documenting at all levels is essential to understanding “the extent to which police are initiating

encounters on the basis of race.” Id. at 233.

       On July 19, 2018, the Court directed the parties to submit a proposal for a pilot program

to study the electronic recording of Level 1 and 2 police-citizen encounters. ECF No. 619. On

August 9, 2018, the Court further ordered the parties to submit a proposal for a pilot program to

study the use of body-worn cameras (“BWCs”) in Level 1 encounters. ECF No. 634. Despite

these directives, the parties requested that the Monitor develop a plan for a combined pilot

program. ECF No. 660 at 1. The Monitor submitted a proposal on November 9, 2018. ECF No.

660-1. On January 29, 2019, after the parties and CPR had filed comments and objections, the

Monitor, through his counsel, requested that the Court adopt a revised version of the proposal.

Combined Pilot Study, ECF No. 687-1; see also Monitor’s January 29 Letter, ECF No. 687. On

February 7, 2019, recognizing that the parties “have had an extensive opportunity to participate

in the formulation of the proposed pilot program,” the Court approved the Monitor’s revised

plan. ECF No. 691 at 2.

       The pilot program is designed to study how electronic documentation and the use of

BWCs affect the legality of police-citizen encounters. Combined Pilot Study at 1. Trained

observers will ride along with a sample of randomly selected officers and record the actions of

the officers and the circumstances of each encounter. Id. at 2–3. The pilot program will study

the effects of observer presence by comparing the behavior of officers while under observation

with their behavior while unobserved. Id. at 13–14; see also Monitor’s January 29 Letter at 3.

       The observers’ reports will go to the Monitor team, which will assess the legality of the

encounters. Combined Pilot Study at 15; see also Monitor’s January 29 Letter at 4. Once the

Monitor team assesses the observers’ reports, “the team’s experts will use those assessments to


                                                 3
determine whether electronic documentation and BWCs had statistically significant positive

impacts on the legality of encounters.” Monitor’s January 29 Letter at 5.

       On June 14, 2019, the Monitor, through his counsel, requested that the Court enter a

confidentiality order, ECF No. 712-1, that would “protect the information that is obtained and

created by trained observers studying officer behavior in the NYPD pilot study from disclosure

to anyone other than the Monitor and his team.” Monitor’s June 14 Letter at 1, ECF No. 712.

The Monitor explained that the confidentiality order is justified “because it will foster officer

consent to observation, officer candor under observation, and observer candor in notetaking—all

while protecting from discovery only information that the study itself creates.” Id. at 1–2.

Because the study involves sending trained observers into the field to note the behaviors, and

solicit the thought processes, of officers when they engage citizens, the Monitor contends that the

“success of that work depends on protecting observer information, including the identity of

observed officers.” Id. at 2. Officers expressed significant concern that the information

collected by observers could be used against them by their NYPD supervisors or by Plaintiffs.

Id. at 2–3. As the Monitor explained, officer apprehension could lead to low participation,

prohibiting the study from proceeding, or limiting the study’s utility if it includes only the

participation of “officers who are most confident about the propriety of their conduct.” Id. at 3.

       The parties, CPR, and City Prosecutors filed letters expressing their views on the

confidentiality order. See ECF Nos. 717 (Floyd and Davis Plaintiffs), 723 (City of New York),

730 (same), 724 (City Prosecutors), 725 (CPR); see also Ligon v. City of New York, No. 12 Civ.

2274, ECF Nos. 385, 388 (Ligon Plaintiffs). On August 6, 2019, the Monitor responded to these

concerns and requested that the Court approve the confidentiality order, ECF No. 733-1.

Monitor’s August 6 Letter at 2, ECF No. 733. On August 12, 2019, the Monitor submitted an


                                                  4
amended version of the confidentiality order (the “Pilot Confidentiality Order”), ECF No. 734-1,

that clarifies that the order shall survive the termination of the monitorship. ECF No. 734. After

reviewing the submissions of the Monitor, the parties, and amici, the Court approved the Pilot

Confidentiality Order. ECF No. 736. Before the Court is the Floyd Plaintiffs’ motion for

reconsideration of the Pilot Confidentiality Order. ECF No. 740.

                                          DISCUSSION

   I.      Legal Standard

        Local Civil Rule 6.3 provides that a “notice of motion for reconsideration or reargument

of a court order determining a motion . . . shall be served with . . . a memorandum setting forth

concisely the matters or controlling decisions which counsel believes the Court has overlooked.”

The standard governing Local Rule 6.3 is the same as that governing Federal Rule of Civil

Procedure 59(e). NEM Re Receivables, LLC v. Fortress Re, Inc., 187 F. Supp. 3d 390, 394 n.2

(S.D.N.Y. 2016); see also Jowers v. Family Dollar Stores, Inc., 455 F. App’x 100, 101 (2d Cir.

2012) (concluding that the circuit court applies the same abuse of discretion standard to the

review of a motion brought under Local Rule 6.3, that it applies to the review of a motion

brought under Federal Rule of Civil Procedure 59(e)).

        “Local Rule 6.3 permits a party to move for reconsideration based on matters or

controlling decisions which counsel believes the court has overlooked.” Space Hunters, Inc. v.

United States, 500 F. App’x 76, 81 (2d Cir. 2012) (internal quotation marks and citation

omitted); see also Dietrich v. Bauer, 198 F.R.D. 397, 399 (S.D.N.Y. 2001). Local Rule 6.3 is to

be “narrowly construed and strictly applied so as to avoid repetitive arguments on issues that

have been considered fully by the Court.” Dietrich, 198 F.R.D. at 399.




                                                 5
       “Federal Rule of Civil Procedure 59(e) permits a party to file a motion to alter or amend a

judgment.” Space Hunters, 500 F. App’x at 81 (internal quotation marks and citation omitted).

Under this rule, the standard is “strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the court overlooked—matters, in

other words, that might reasonably be expected to alter the conclusion reached by the court.”

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “[A] court may grant

reconsideration where the party . . . demonstrates an intervening change in controlling law, the

availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”

In re Facebook, Inc., IPO Sec. & Derivative Litig., 43 F. Supp. 3d 369, 373 (S.D.N.Y. 2014)

(internal quotation marks and citation omitted).

       “It is well-settled that Rule 59 is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a second bite at

the apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(internal quotation marks, alteration, and citation omitted). It is “not intended as a vehicle for a

party dissatisfied with the Court’s ruling to advance new theories that the movant failed to

advance in connection with the underlying motion.” WestLB AG v. BAC Fla. Bank, 912 F. Supp.

2d 86, 95 (S.D.N.Y. 2012) (internal quotation marks and citation omitted). Instead, motions for

reconsideration are narrowly construed in order “to ensure the finality of decisions and to prevent

the practice of a losing party examining a decision and then plugging the gaps of a lost motion

with additional matters.” Henderson v. Metro. Bank & Tr. Co., 502 F. Supp. 2d 372, 376

(S.D.N.Y. 2007) (internal quotation marks and citation omitted).




                                                   6
   II.      Analysis

         The Floyd Plaintiffs contend that reconsideration of the Pilot Confidentiality Order is

proper on three grounds: (1) the Court overlooked controlling law, (2) the Court overlooked

relevant facts, and (3) reconsideration is necessary to prevent manifest injustice. Pl. Mem. at 5,

10, 13, ECF No. 741. The Floyd Plaintiffs’ motion fails in all respects.

            A. Consideration of Controlling Law

                    1. Federal Constitutional and New York Law

         The Floyd Plaintiffs argue, in general and conclusory fashion, that the Court overlooked

“key controlling law, namely, Fourth, Fifth, and Sixth Amendment rights under the U.S.

Constitution, statutory rights set forth under the New York Criminal Procedure Law, and key

federal constitutional law, including the right to exculpatory information under Brady [v.

Maryland, 373 U.S. 83 (1963)].” Pl. Mem. at 5.

         Specifically, the Floyd Plaintiffs contend, as Plaintiffs and amici had argued in their prior

submissions, that the Pilot Confidentiality Order will violate the constitutional rights of criminal

defendants because it will prevent them from discovering “potentially exculpatory information”

under Brady. Pl. Mem. at 6; see also Floyd and Davis Letter at 3 n.4, 4, ECF No. 717; City

Prosecutors’ Letter at 4, ECF No. 724; Ligon Letter at 1–2, No. 12 Civ. 2274, ECF No. 385. The

Floyd Plaintiffs also claim that the Court overlooked controlling state law, including “recent

reforms to Article 245 of [New York Criminal Procedure Law], to ensure greater justice in the

discovery process,” Pl. Mem. at 6, an argument previously raised by Plaintiffs and City

Prosecutors. See, e.g., Ligon Letter at 1–2 & n.1; City Prosecutors’ Letter at 3–4.




                                                   7
       The Court did not overlook the law. After reviewing the submissions filed by the parties

and amici, the Court considered and rejected the Brady and state law arguments, and adopted the

legal analysis articulated by the Monitor. See Monitor’s August 6 Letter at 11–15.

                     2. Law of the Case

       The law of the case doctrine holds that “when a court has ruled on an issue, that decision

should generally be adhered to by that court in subsequent stages in the same case, unless cogent

and compelling reasons militate otherwise.” United States v. Quintieri, 306 F.3d 1217, 1225 (2d

Cir. 2002) (internal quotation marks and citation omitted). The Floyd Plaintiffs contend that “[i]t

is the law of this case that community expertise must be central to – not excluded from – key

analyses related to remediation.” Pl. Mem. at 8.

       A motion for reconsideration is “not intended as a vehicle for a party dissatisfied with the

Court’s ruling to advance new theories that the movant failed to advance in connection with the

underlying motion.” WestLB AG, 912 F. Supp. 2d at 95 (internal quotation marks and citation

omitted). The Floyd Plaintiffs did not raise the law of the case doctrine in their prior submission,

see generally Floyd and Davis Letter, and their motion for reconsideration should be denied on

that ground alone.

       However, even if the Floyd Plaintiffs had raised this argument earlier, the Court would

have rejected it. Throughout the course of the remedial phase of this litigation, the Court has

welcomed and considered the input of non-parties. See, e.g., ECF Nos. 498 (granting police

unions’ request to participate in the reform process in advance of the Monitor submitting his

final recommendations), 598-1 (white papers from community groups, including the Interfaith

Center of New York, the Legal Aid Society, the Citizens Union of the City of New York, and

CPR, discussed in and appended to the Facilitator’s Final Report), 670 (granting CPR leave to


                                                 8
submit comments on the Monitor’s proposed pilot study), 715 (granting City Prosecutors leave to

submit comments on the Monitor’s proposed confidentiality order). Moreover, it was only after

a thorough consideration of concerns raised by the Monitor, the parties, and amici, that the Court

determined that the Pilot Confidentiality Order is critical to the success of the pilot study, a

decision that falls squarely within the Court’s equitable powers. See Seattle Times Co. v.

Rhinehart, 467 U.S. 20, 35 (1984) (“[W]e have no question as to the court’s jurisdiction to [enter

protective orders] under the inherent equitable powers of courts of law over their own process, to

prevent abuses, oppression, and injustices.” (internal quotation marks and citation omitted));

Hunt v. Enzo Biochem, Inc., 904 F. Supp. 2d 337, 343 (S.D.N.Y. 2012) (“[P]rotective order[s]

serve essential functions in civil adjudications.” (internal quotation marks and citation omitted));

Dorsett v. Cty. of Nassau, 762 F. Supp. 2d 500, 514 (E.D.N.Y. 2011) (“It is well established that

courts have an inherent equitable power to grant confidentiality orders.”), aff’d, 800 F. Supp. 2d

453 (E.D.N.Y. 2011), aff’d in relevant part sub nom. Newsday LLC v. Cty. of Nassau, 730 F.3d

156 (2d Cir. 2013).

                   3. Public Access Law

       The Court also rejects the Floyd Plaintiffs’ rehashed argument that the Court disregarded

controlling public access law, Pl. Mem. at 9; see also Floyd and Davis Letter at 7 n.14; ECF No.

728, because, as the Monitor explained, the Pilot Confidentiality Order does not contravene

public access law, Monitor’s August 6 Letter at 22.

       Accordingly, the Floyd Plaintiffs have failed to “demonstrate that the Court overlooked

controlling decisions . . . that were put before it.” Dietrich, 198 F.R.D. at 399.




                                                  9
            B. Consideration of Relevant Facts

         The Floyd Plaintiffs next argue that the Court overlooked certain factual matters,

including the “overwhelmingly public nature of the encounters and the scientific standards of

reliability that mandate open access and data disclosure as a reliability requirement.” Pl. Mem.

at 10–11. They concede, however, that these “factual matters [were] put before the Court.” Id.

at 10.

         The Floyd Plaintiffs also contend that the Pilot Confidentiality Order will “obscure an

already public activity” and “abrogat[e] the rights of Plaintiff Classes.” Pl. Mem. at 11–12; see

also Floyd and Davis Letter at 2 (“There is no aspect of a Level 1 encounter that should be off-

limits to Plaintiffs, including anonymous officers’ debriefing sessions. In fact, this information is

largely publicly available.”). The Pilot Confidentiality Order will do neither because it does not

“render confidential any information that is already available to officers, investigators and those

subject to the observed encounters.” Monitor’s June 14 Letter at 6.

         In addition, the Floyd Plaintiffs argue that the Court has ignored scientific norms. Pl.

Mem. at 11. They contend that “providing de-identified data and open access are not

restrictions, they are scientific norms, and research subjects routinely consent to these

conditions.” Id. Again, these same arguments were already raised in previous submissions to

the Court. See, e.g., Floyd and Davis Letter at 6–7; CPR Letter at 2, ECF No. 725. In any event,

the Court agrees with the Monitor that providing de-identified data is not workable because

“many officers are unlikely to consent if they believe that observations about their conduct could

be used against them in disciplinary or legal proceedings, or end up in the possession of anyone

associated with the NYPD or Plaintiffs.” Monitor’s June 14 Letter at 2–3; see also Monitor’s

August 6 Letter at 9–11. “[N]othing narrower than an order preventing anyone associated with


                                                   10
the parties from getting that information would be likely to assuage [officers’] concerns.”

Monitor’s June 14 Letter at 3.

        Moreover, there is a fail-safe mechanism built into the Pilot Confidentiality Order; the

order provides a process by which a person or entity may petition the Court for the release of

confidential information. Pilot Confidentiality Order ¶ 4. The Court may disclose such

information upon a showing of “extraordinary circumstance or compelling need.” Id. Once

disclosed, the information ceases to be confidential. Id.

        Accordingly, the Floyd Plaintiffs have failed to meet their burden to “demonstrate that

the Court overlooked . . . factual matters that were put before it.” Davis v. Gap, Inc., 186 F.R.D.

322, 324 (S.D.N.Y. 1999) (alteration omitted).

             C. Manifest Injustice

        Finally, the Floyd Plaintiffs “ask this Court to reconsider [the Pilot Confidentiality Order]

to prevent manifest injustice.” Pl. Mem. at 13. “A party can generally establish . . . manifest

injustice by pointing to controlling decisions or data that the court overlooked.” U.S. Commodity

Futures Trading Comm’n v. Wilson, No. 13 Civ. 7884, 2016 WL 9632961, at *1 (S.D.N.Y. Nov.

2, 2016) (citing Shrader, 70 F.3d at 257) (internal quotation marks and alterations omitted).

Having failed to do so, however, the Floyd Plaintiffs cannot make a showing of manifest

injustice.

        Notwithstanding the above, the Floyd Plaintiffs’ arguments also fail on the merits. They

contend that “confidentiality must not be wielded to mask or facilitate racial profiling or other

constitutional violations.” Id. (capitalization omitted). They also argue that “no legal precedent

authorizes the Court to limit a prevailing party’s access to data in its own case.” Id. at 18

(capitalization omitted). The Court is not persuaded.


                                                 11
             First, the Floyd Plaintiffs attempt to draw a parallel between the Pilot Confidentiality

Order and the NYPD’s “unwritten rules,” which the Court found “hid illegality and injustice.”

Id. at 13 (citing Floyd, 959 F. Supp. 2d at 603). As the Floyd Plaintiffs concede, however, it is

the Monitor, not the NYPD, who will oversee the pilot program. See id. at 13–14. The concerns

over “secrecy” and “unwritten policies” are, therefore, misplaced. This is especially true in light

of Plaintiffs’ ability “to review and comment on the protocols and instruments used by the

observers and the legal experts to code police-citizen encounters.” Monitor’s August 6 Letter at

10.

             The Floyd Plaintiffs’ claim that no legal precedent authorizes the Court to limit a

prevailing party’s access to data fares no better. The Court has held that the pilot program is

essential to the remedial process and that the Pilot Confidentiality Order is essential to the pilot

program. Given the “complexity of the reforms that will be required to bring the NYPD’s stop

and frisk practices into compliance with the Constitution,” Floyd, 959 F. Supp. 2d at 676, the

Court has determined that the issuance of the Pilot Confidentiality Order is a necessary exercise

of its inherent equitable powers in furtherance of the remedial process. See Hunt, 904 F. Supp.

2d at 343.

      III.      The NYPD’s Advice to Officers

             The City of New York (the “City”) repeats its request that the Court exempt from

confidentiality observer information that relates to an arrest or the issuance of a desk appearance

ticket. City’s September 24 Letter at 1–2, ECF No. 743; see also ECF No. 730 at 1–2. The

Court previously considered the City’s proposed carve-out provision, however, and declined to

adopt it for the reasons set forth in the Monitor’s letter. Monitor’s August 6 Letter at 1–11.




                                                      12
       The City also states that if the Pilot Confidentiality Order does not contain such a “carve-

out provision,” the NYPD might advise officers of the risk that the Pilot Confidentiality Order

may be “overturned as improvidently granted.” City’s September 24 Letter at 2. The Court is

confident that the law supports the Pilot Confidentiality Order and believes that the risk of

reversal is remote. The Court is, however, concerned that the proposed warning will chill officer

participation in the pilot program “such that the results of the study would not be scientifically

valid and thus of limited value.” Monitor’s August 6 Letter at 1–2. Although the Court shall not

instruct the NYPD on how to advise its officers, it reaffirms that the NYPD’s full support and

encouragement of officer participation is critical to the study’s success.

                                         CONCLUSION

       For the reasons stated above, the Floyd Plaintiffs’ motion for reconsideration of the Pilot

Confidentiality Order is DENIED.

       SO ORDERED.

Dated: October 25, 2019
       New York, New York




                                                 13
